Citation Nr: 0424735	
Decision Date: 09/08/04    Archive Date: 09/16/04	

DOCKET NO.  01-06 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayments of 
nonservice-connected pension benefits calculated in the 
amount of $4,824 and $17,966.63.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, 
that denied the benefits sought on appeal.  The veteran, who 
had active service from January 1972 to August 1973, appealed 
those decisions to the BVA, and the case was referred to the 
Board for appellate review.  In June 2003, the Board returned 
the case to the RO for additional development, and the case 
was subsequently returned to the Board.  


REMAND

As indicated above, the Board returned this case to the RO in 
June 2003 for additional development.  That development 
involved procedural matters in order to ensure due process.  
Those matters were accomplished.  

Turning to the merits of the veteran's appeal, this case 
involves six overpayments of nonservice-connected pension 
benefits the veteran received beginning in February 1995.  
The RO has waived recovery of four of the six overpayments.  
The remaining two overpayments, calculated in the amounts of 
$17,966.63 and $4,824, arose in connection with the veteran's 
payment of nonservice-connected pension benefits in 1997 and 
1998 when he failed to report Social Security benefit 
payments and wage income the RO needed to accurately 
calculate his pension award.  While the veteran clearly does 
not dispute that he owes a debt to the VA, the Board observes 
that in May 2001 he requested an audit of his account.  The 
Board construes this request as at least implicitly 
questioning the creation of the debts, or more specifically, 
the magnitude of the debts.

In response to the veteran's request for an audit, the RO 
provided the veteran with a July 2001 letter which summarized 
the veteran's debts, but did not provide him with information 
concerning the amounts paid to him in 1997 and 1998 and the 
amounts actually due.  In this regard, the Board notes that 
various letters contained in the claims file dated in 2001 
have reported different amounts for the veteran's pension 
award.  For example, a letter to the veteran dated May 4, 
2001, informed him that his monthly rate of pension benefits 
would be $964 effective February 1, 1997; $434 effective 
December 1, 1997; and $0 effective February 1, 1998, while a 
letter dated December 17, 2001, informed the veteran that his 
monthly award would be $364, effective February 1, 1997; $378 
effective December 1, 1997, and $0 effective February 1, 
1998.  Under the facts and circumstances of this case, the 
Board believes that an audit of the veteran's pension award 
for 1997 and 1998 should be performed showing the amounts 
actually paid to the veteran and the amounts due and payable 
to the veteran.  This audit should include a summary of the 
nature and amount of the income considered in calculating the 
veteran's pension award.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The RO should perform an audit of the 
veteran's pension award for the years 
1997 and 1998 beginning with his award in 
February 1, 1997, that shows the amounts 
actually paid to the veteran and the 
amounts due and payable to the veteran.  
The audit should also summarize the 
nature and amounts of the income 
considered in calculating the veteran's 
pension award.  A copy of this audit 
should be provided to the veteran.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




